11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Jatex Oil and Gas Exploration L.P.,           * From the 385th District Court
John A. Truitt, Inc., and John A. Truitt,       of Midland County,
                                                Trial Court No. CV51210.

Vs. No. 11-17-00265-CV                        * August 20, 2020

Nadel and Gussman Permian, LLC                * Opinion by Bailey, C.J.
and Scott Germann,                              (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Jatex Oil and Gas Exploration L.P., John A.
Truitt, Inc., and John A. Truitt.